DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3,11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjalahti US 20180047262 in view of Hasselback US 20150320209.

Regarding claim 1, Syrjalahti disclose(s) the following claim limitations:
An interactive security system for placement on a stationary storage container comprising:
a. an attachable object, adapted to attach to the stationary storage container (i.e. plug 104 attaches to container) [paragraph 94; fig. 1];5 
(i.e. plug contains a motion sensor) [paragraph 70]; 
c. an attachable gyroscope, adapted to attach to the stationary storage container and provides a means to detect movement (i.e. gyroscope can be used to detect movement) [paragraph 70; fig. 1]; 
d. an attachable keyboard, wherein the attachable keyboard provides a control device for the 10 interactive security system (i.e. I/O devices used for input which can be USB keypads) [paragraph 78; fig. 1]; and
an attachable camera (i.e. camera sensor may be included) [paragraph 65],
Syrjalahti do/does not explicitly disclose(s) the following claim limitations:
where the attachable camera records activity near the stationary storage container
However, in the same field of endeavor Hasselback discloses the deficient claim limitations, as follows:
e. an attachable proximity camera, wherein the attachable proximity camera records activity near the stationary storage container (i.e. SAM 100 may have a camera for recording nearby activity) [paragraph 23; fig. 1].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Syrjalahti with Hasselback to have an attachable proximity camera, where the attachable proximity camera records activity near the stationary storage container.

Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Syrjalahti with Hasselback to obtain the invention as specified in claim 1.



Regarding claim 2, Hasselback meets the claim limitations, as follows: 
The interactive security system according to claim 1, where the stationary storage container includes at least one of a safe, filing cabinet, money draw, cash register or gun15 cabinet (i.e. safe cabinet) [paragraph 4].  

Regarding claim 3, Syrjalahti meets the claim limitations, as follows: 
The interactive security system according to claim 1, further including a wireless connection to a network (i.e. communicating to a server. This would be wireless as a server would not be physically connected to the plug) [paragraph 93, 95].  


Claim 11 is rejected using similar rationale as claim 1 and further below.
Hasselback meets the claim limitations, as follows:
(i.e. drawers 164) [paragraph.  

Claim 16 is rejected using similar rationale as claim 1 and 9.

Regarding claim 17, Hasselback meets the claim limitations, as follows:
The interactive security system according to claim 16, where the stationary storage container is a safe (i.e. safe cabinet) [paragraph 4].  

Regarding claim 18, Hasselback meets the claim limitations, as follows:
The interactive security system according to claim 16, where the stationary storage container is a filing cabinet (i.e. safe cabinet) [paragraph 4].  


Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjalahti and Hasselback in view of Ruth US9842449.


where alarm alerts generated by the interactive security system are transmitted to a user via the network. 20  
However, in the same field of endeavor Ruth discloses the deficient claim limitations, as follows:
where alarm alerts generated by the interactive security system are transmitted to a user via the network (i.e. alerts sent to the sender or recipient based on movement) [column 6, lines 16-30; fig. 4]. 20  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Syrjalahti and Hasselback with Ruth where alarm alerts generated by the interactive security system are transmitted to a user via the network. 
It would be advantageous because users can be alerted to activity near a container is information that can be used for various purposes. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Syrjalahti and Hasselback with Ruth to obtain the invention as specified in claim 4.

Regarding claim 5, Ruth meets the claim limitations, as follows: 
The interactive security system according to claim 4, further including software on a user's portable electronic device, wherein the software enables communications between the interactive security system and the (i.e. mobile device able to communicate to the container. alerts sent to the sender or recipient based on movement) [column 6, lines 16-30; column 7, lines 54-67; column 9, lines 9-26; fig. 4].


Regarding claim 6, Ruth meets the claim limitations, as follows: 
The interactive security system according to claim 5, where the alarm alerts include at6 least the following alerts 1) detection of an intruder near the stationary storage container; 2) movement of the stationary storage container; and/or 3) the stationary storage container is open (i.e. alerts sent to the sender or recipient based on movement) [column 6, lines 16-30; fig. 4]. 

Regarding claim 7, Ruth meets the claim limitations, as follows: 
The interactive security system according to claim 6, where the alarm alerts are received5 on the user's portable electronic device (i.e. communication can be done on a cellular network and can be performed between the container and a mobile device) [column 9; lines 17-26].

Claim(s) 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjalahti and Hasselback in view of Milde US 20170176123.


one or more holsters with a sensor that determines if a gun has been removed from the one or more holsters
However, in the same field of endeavor Milde discloses the deficient claim limitations, as follows:
one or more holsters with a sensor that determines if a gun has been removed from the one or more holsters (i.e. sensor used to determine if a gun has been removed from the holster) [paragraph 154,157; fig. 7].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Syrjalahti and Hasselback with Milde to have one or more holsters with a sensor that determines if a gun has been removed from the one or more holsters.
It would be advantageous because this would provide gun safety measures. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Syrjalahti and Hasselback with Milde to obtain the invention as specified in claim 8.

Regarding claim 9, Milde disclose(s) the following claim limitations:
The interactive security system according to claim 8, further comprising a trigger guard (i.e. gun padlock to block trigger) [paragraph 13].  

.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjalahti and Hasselback in view of Sheng US 20170083164.

Regarding claim 10, Syrjalahti and Hasselback do/does not explicitly disclose(s) the following claim limitations:
a contact grid.  
However, in the same field of endeavor Sheng discloses the deficient claim limitations, as follows:
a contact grid [paragraph 72; fig. 1].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Syrjalahti and Hasselback with Sheng to have a contact grid.
It would be advantageous because this could be an easy to use input device. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Syrjalahti and Hasselback with Sheng to obtain the invention as specified in claim 10.



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjalahti and Hasselback in view of Matsukura US 20180137494.

Regarding claim 19, Syrjalahti and Hasselback do/does not explicitly disclose(s) the following claim limitations:
where the stationary storage container is a money draw.  
However, in the same field of endeavor Matsukura discloses the deficient claim limitations, as follows:
where the stationary storage container is a money draw [fig. 2].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Syrjalahti and Hasselback with Matsukura to have the stationary storage container is a money draw.
It would be advantageous because protecting money is a desirable outcome. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Syrjalahti and Hasselback with Matsukura to obtain the invention as specified in claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syrjalahti and Hasselback in view of Deweese US 20140196636.


where the stationary storage container is a gun cabinet
However, in the same field of endeavor Deweese discloses the deficient claim limitations, as follows:
where the stationary storage container is a gun cabinet [fig. 1].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Syrjalahti and Hasselback with Deweese to have the stationary storage container is a gun cabinet.
It would be advantageous because protecting a gun is a desirable outcome. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Syrjalahti and Hasselback with Deweese to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claims 13, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426